Case: 11-60177     Document: 00511745650         Page: 1     Date Filed: 02/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 2, 2012
                                     No. 11-60177
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LIYAKAT NOORMOHMAD MAREDIA; CAKINA LIYAKAT MAKNAJIYA
MAREDIA; ASIF LIYAKAT MAREDIA; SAIFALI LIYAKAT MAREDIA,

                                                  Petitioners

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 178 179
                                BIA No. A089 178 180
                                BIA No. A089 178 181
                                BIA No. A089 178 182


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        Liyakat Maredia (Maredia), a Muslim native and citizen of India, has filed
a petition for a review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal from the immigration judge’s denial of claims for asylum,
withholding of removal, and relief under the Convention Against Torture. He


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60177   Document: 00511745650      Page: 2   Date Filed: 02/02/2012

                                 No. 11-60177

based his claims on fears of persecution by Hindu extremists against Muslims
in India. His claims for asylum and relief under the Convention Against
Torture, as well as his challenge to the BIA’s denial of a motion to remand for
consideration of eligibility for a status adjustment, are not briefed and thus
abandoned in this court.
      Derivative claims for withholding of removal on behalf of Maredia’s wife
and sons were properly dismissed by the BIA because no such derivative claims
are allowed by law. See Arif v. Mukasey, 509 F.3d 677, 681 (5th Cir. 2007).
Maredia’s conclusional assertion that the BIA should have remanded the case
so the immigration judge could consider his family’s claims separately has not
been administratively exhausted, so we do not consider it. See Wang v. Ashcroft,
260 F.3d 448, 452-53 (5th Cir. 2001). Moreover, the assertion is waived by
inadequate briefing. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Accordingly, the only claim before us is Maredia’s individual claim for
withholding of removal. To show entitlement to witholding of removal, Maredia
must demonstrate an objective “clear probability” of persecution in India on
account of his religion. See Chen v. Gonzales, 470 F.3d 1131, 1138 (5th Cir.
2006) (internal quotation marks and citation omitted); Majd v. Gonzales, 446
F.3d 590, 595 (5th Cir. 2006). We review the BIA’s decision, but also the
immigration judge’s decision to the extent the BIA relied on it. See Ahmed v.
Gonzales, 447 F.3d 433, 437 (5th Cir. 2006). We will affirm the BIA’s finding of
no clear, objective probability of persecution unless the evidence compels a
contrary finding. See Majd, 446 F.3d at 596.
      Maredia admitted he has not suffered any past persecution from Hindu
extremists. Accordingly, no threat of future persecution is presumed. See Zhu
v. Gonzales, 493 F.3d 588, 596 (5th Cir. 2007). Maredia also admits that his
Muslim family members who remained in India have not suffered any difficulties
at the hands of Hindu extremists. This weakens his claim of likely future
persecution. See Eduard v. Ashcroft, 379 F.3d 182, 193 (5th Cir. 2004) (citing

                                       2
   Case: 11-60177    Document: 00511745650      Page: 3   Date Filed: 02/02/2012

                                  No. 11-60177

Matter of AEM, 21 I. & N. Dec. 1157, 1160 (BIA 1998)). Maredia’s claim of
persecution rests solely on a generalized fear of persecution by Hindu extremists,
and he makes no showing of any particular likelihood of persecution of him
personally. Maredia’s evidence fails to establish a clear and objective probability
of persecution. See Eduard, 379 F.3d at 190. Much less does it “compel” a
decision in his favor. The petition for review is DENIED.




                                        3